Citation Nr: 1145079	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-17 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1988 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing at the RO in August 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service. 

2.  The Veteran experienced symptoms of chronic tinnitus during service and continuous symptoms of tinnitus since separation from service. 

3.  The Veteran had a pre-existing low back disability upon entry into service in January 1988.

4.  The Veteran's low back disability did not increase in severity during service and therefore was not aggravated by service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated August 2009 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in August 2009 prior to the initial unfavorable decision in November 2009.  In this case, the Veteran was advised of the criteria for rating a disability and those governing effective dates of awards in the August 2009 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of service connection.  The VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disabilities are related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is related to his active service.  The Veteran reported noise exposure during service as a helicopter crewman.  The Veteran participated in airborne mine countermeasures and, although he had ear plugs, he testified that the noise from the helicopters was excessive.  The Board acknowledges that the Veteran was exposed to loud noise during service.  

The Veteran testified that his tinnitus began during service around 1990 while training in Norfolk, Virginia.  He described it as a ringing in his ears.  He believes he mentioned it during service but simply figured it was from the helicopters and would go away some day.  The Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses, and the Veteran's wife is also competent to relate her observations of the Veteran's complaints of ringing in his ears.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board finds no contradictory evidence of record to doubt the Veteran's credibility regarding his recollection of the onset and continuity of tinnitus.

The Board notes that the Veteran was afforded a VA examination in September 2009.  The examiner noted normal hearing sensitivity currently and at separation from service.  The examiner then opined that because there was no associated hearing loss at separation from the service, it is not as likely as not that the current tinnitus was due to military noise exposure.  The examiner stated that it is more likely that the tinnitus was from post-service noise exposure.  The examiner provided a rationale stating that there is a high correlation between hearing loss, tinnitus, and noise exposure.  The presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  The examiner stretches this correlation to its converse, noting that therefore any normal hearing from service strongly suggests any reported tinnitus is less likely to be from noise exposure in service.  

The Board finds this opinion to be less probative than the Veteran's lay testimony.  The presence of a correlation between hearing loss and tinnitus does not in turn prove that the converse is true.  Although hearing loss may support a claim of tinnitus, a lack of hearing loss does not necessarily preclude a finding of tinnitus.  Additionally, in her rationale the examiner relates the Veteran's current tinnitus to a current hearing loss, noting no ratable hearing loss during service; however, the Veteran's current hearing loss is minimal and does not rise to a ratable level.  Therefore, the examiner's argument is factually inaccurate as the Veteran's hearing was normal for VA purposes at separation from service and during the VA examination in September 2009.  

At a minimum, when weighing the positive and negative evidence, the Board finds that the evidence is in equipoise.  The Veteran has presented credible and competent statements regarding continuity of symptomatology since service for his tinnitus and, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102., 3.303(b) (2011).

Service Connection for a Low Back Disability

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id.

38 C.F.R. § 3.304(b) requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).

In this case, the presumption of soundness did not attach as the January 1988 report of medical examination noted a history and diagnosis of an injury while wrestling.  X-rays were negative and the Veteran was diagnosed with acute low lumbar muscle strain.  The examiner noted a letter from neurosurgery noting a bulging lumbar disc.  Additionally, on the January 1988 report of medical history, the Veteran reported recurrent back pain.  Again, the examiner noted back sprain of the left lumbar with slight bulging of disc circa 5th interspace.  The examiner noted recurrent symptoms.  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C.A. § 1153.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

On the basis of all the evidence of record pertaining to the manifestations of the Veteran's low back disability prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disorder increased in severity during active service.  Under these circumstances, the presumption of aggravation is not for application.  See Beverly v. Brown, 9 Vet. App. 402 (1996).

Service treatment records show one complaint of low back pain in May 1990.  The Veteran experienced onset of low back pain after lifting, which was diagnosed as mechanical back pain.  The Veteran returned for a follow-up in June 1990.  He noted that all symptoms have resolved and he is not on any medications.  The back had a full range of motion and the examiner diagnosed resolved mechanical back pain.  

The January 1993 separation report of medical examination showed a clinically normal spine and musculoskeletal system.  On the corresponding report of medical history, the Veteran reported no recurrent back pain.  

The Veteran was afforded a VA examination in September 2009.  The examiner reviewed the Veteran's records and accurately recorded his history.  The examiner noted a lack of evidence demonstrating any type of chronic aggravation of the pre-existing back condition both during and after military service.  The examiner specifically noted that the Veteran had intermittent symptoms of back pain prior to service and demonstrated one intermittent complaint of symptoms during military service.  The examiner noted no evidence of an increase in severity of the Veteran's disability during service.

The Veteran testified during the August 2011 Board hearing.  He acknowledged his back injury before service.  He described the physical labor involved in serving with the airborne mine countermeasures, but could not recall any particular incident while in service.  A May 2004 private medical record showed low back pain all his life after wrestling in high school.  

Although the Veteran is certainly competent to testify as to symptoms such as back pain, the Board finds that the Veteran's statements regarding aggravation of his low back disability to be not credible.  The Board finds that the Veteran's more recently-reported history of aggravation during service or, in the alternative, a normal low back upon entry into service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his wrestling injury resolved prior to entering service, in the more contemporaneous medical history he gave at the service entrance examination, he reported intermittent low back pain and medical findings noted a disc bulge.  

Additionally, in his private treatment records, the Veteran noted the onset of his low back pain to be due to a wrestling injury during high school with continuous intermittent pain since that time.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care)

Although the Veteran also asserts that his disability was aggravated during service, he does not recall any specific instance of aggravation, simply asserting that the physical labor involved in his duties caused an aggravation.  The Board notes, however, that the Veteran had only one complaint of back pain during service, which resolved without any further symptoms or medication.  Additionally, the service separation examination report reflects that the Veteran was examined and his spine and musculoskeletal system were found to be clinically normal, with no recurrent back pain noted on his report of medical history.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The post-service medical evidence does not reflect complaints or treatment related to his low back disability for over 10 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1993) and initial reported symptoms related to a low back disability in approximately 2004 (over a decade long gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The Board has weighed the Veteran's statements as to the onset and aggravation of his low back disability and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the Veteran's statements are not credible.

As the Veteran's statements are not credible, the Board is left to determine the claim based upon the medical evidence of record.  In sum, the Veteran had a pre-existing low back disability.  The Veteran experienced one complaint of low back pain during service, which resolved without any further symptoms or medication.  Again, the Board notes that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  At separation from service, the Veteran's low back was found to be clinically normal and the Veteran himself noted no recurrent back pain.  The Veteran's medical records do not show any complaints of low back pain until a flare-up in 2004 at which time the Veteran reported onset of low back pain prior to military service.  Finally, in September 2009 a VA examiner noted no evidence of an increase in severity of the Veteran's disability during service.    

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's low back disability did not increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Therefore, claim of service connection for a low back disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for a low back disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


